FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN CORTLAND,                                  No. 11-35973

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05489-BHS

  v.
                                                 MEMORANDUM *
JEFFREY SCOTT MYERS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Brian Cortland appeals pro se from the district court’s judgment dismissing

his action under 42 U.S.C. §§ 1983 and 1985(3) alleging that defendants failed to

comply with Washington’s Public Records Act. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state

a claim. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

      The district court properly dismissed Cortland’s claim under 42 U.S.C.

§ 1983 because Cortland failed to allege that defendants deprived him of a federal

right. See Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986) (“To make

out a cause of action under section 1983, plaintiffs must plead that (1) the

defendants acting under color of state law (2) deprived plaintiffs of rights secured

by the Constitution or federal statutes.”).

      The district court properly dismissed Cortland’s claim under 42 U.S.C.

§ 1985(3) because Cortland failed to allege that racial or other class-based

discriminatory animus motivated the alleged conspiracy to deprive him of his

rights. See Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 267-68

(1993) (to state a claim under § 1985(3), “a plaintiff must show, inter alia, . . . that

‘some racial, or perhaps otherwise class-based, invidiously discriminatory animus

[lay] behind the conspirators’ action’” (alteration in original; citation omitted)).

      The district court did not abuse its discretion in denying Cortland’s motion

for reconsideration because Cortland did not allege any stand-alone state law

claims in his second amended complaint. See Sch. Dist. No. 1J, Multnomah Cnty.,




                                              2                                   11-35973
Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for an abuse

of discretion and setting forth grounds for reconsideration).

      AFFIRMED.




                                          3                                11-35973